UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-4437


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL WAITES, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cr-00062-IMK-RWT-1)


Submitted:   December 20, 2016             Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     Zelda Elizabeth Wesley, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carl    Waites,        III,    appeals         the    district      court’s      judgment

revoking his term of supervised release and imposing a sentence

of 10 months’ imprisonment followed by 26 months’ supervised

release. On appeal, counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal.                   Waites was informed of his right

to file a pro se supplemental brief, but he has not done so.

Finding no error, we affirm.

      “We review a district court's ultimate decision to revoke a

defendant's supervised release for abuse of discretion” and its

“factual      findings       underlying          a   revocation       for    clear     error.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir.), cert.

denied, 136 S. Ct. 494 (2015).                       Waites admitted to the charged

violations of his supervised release and noted no objection to

any part of the hearing.                  We discern no error in the district

court’s decision to revoke Waites’ supervised release. Moreover,

we   conclude        that      the       district          court     complied       with     the

requirements         of   Fed.      R.     Crim.       P.    32.1    in     conducting       the

revocation hearing.

      “A     district     court      has       broad    discretion        when    imposing     a

sentence upon revocation of supervised release.”                              United States

v.   Webb,    738 F.3d 638,       640    (4th       Cir.    2013).     A   revocation

sentence      that    “is     within       the       statutory      maximum      and    is   not

                                                 2
plainly unreasonable” will be affirmed on appeal. Id. (internal

quotation marks omitted).                 In evaluating a revocation sentence,

we assess it for reasonableness, utilizing “the procedural and

substantive considerations” employed in evaluating an original

criminal sentence.              United States v. Crudup, 461 F.3d 433, 438

(4th    Cir.        2006).        A     revocation       sentence        is        procedurally

reasonable         if    the    district       court    has    considered           the    policy

statements          contained      in     Chapter       Seven      of        the    Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors enumerated

in 18 U.S.C. § 3583(e) (2012).                   Id. at 439.

       The district court also must provide an explanation for its

chosen sentence, but the explanation “need not be as detailed or

specific when imposing a revocation sentence as it must be when

imposing       a        post-conviction        sentence.”           United          States     v.

Thompson,      595 F.3d 544,     547    (4th    Cir.    2010).         A     revocation

sentence       is       substantively      reasonable         if   the       district       court

states a proper basis for concluding that the defendant should

receive the sentence imposed.                  Crudup, 461 F.3d at 440.                   Only if

we find a sentence procedurally or substantively unreasonable

will we determine whether the sentence is “plainly” so.                                   Id. at

439.

       After        giving      Waites     the       opportunity        to     allocute       and

considering the parties’ arguments and the relevant statutory

factors, the district court sentenced Waites within the policy

                                                 3
statement range.           The district court provided an explanation

tailored to Waites, focusing on the fact that Waites committed

multiple      violations    less      than       two   months     after       his    term    of

supervised      release    began.     We     therefore        conclude        that    Waites’

sentence is neither procedurally nor substantively unreasonable.

We    have    examined    the     entire      record     in     accordance          with    the

requirements of Anders and have found no meritorious issues for

appeal.      Accordingly,    we      affirm      the    judgment     of       the    district

court.

       This court requires that counsel inform Waites, in writing,

of the right to petition the Supreme Court of the United States

for   further    review.        If    Waites       requests       that    a    petition      be

filed,    but    counsel    believes         that      such   a    petition         would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on Waites.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                     AFFIRMED




                                             4